Citation Nr: 0332832	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-11 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability, 
to include chronic low back pain, spina bifida occulta, and 
degenerative arthritis in the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 

INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1987, and from November 1990 to April 1991.  The 
veteran also served in the Georgia Army National Guard from 
January 1996 to January 2002.    

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in February 2002, wherein service connection for a 
"back condition," including spina bifida occulta, was 
denied.  


FINDINGS OF FACT

1.  The veteran has spina bifida occulta, diagnosed as a 
congenital (birth) defect; accordingly, the presumption of 
soundness is rebutted.  

2.  There is no medical evidence that congenital spina bifida 
occulta increased in severity during active service.

3.  The veteran has mild degenerative arthritis in the lumbar 
spine, a rudimentary disc at S1-S2, incomplete fusion of the 
posterior neural arch of S1 disc, and mild spondylosis of the 
lumbosacral spine.  The veteran has subjective complaints of 
chronic pain and limited motion in the lower back.  

4.  Medical evidence does not indicate a causal relationship 
between active service and the low back disability, including 
arthritis in the lumbar spine.  Nor is there definitive 
medical evidence that the claimed low back disability became 
aggravated during active service.        





CONCLUSIONS OF LAW

1.  Spina bifida occulta was not incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 4.9 (2003).

2.  The claimed low back disability, to include chronic low 
back pain and arthritis in the lumbar spine, was not incurred 
in, or aggravated by, service; nor can arthritis be presumed 
to have been incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in this case.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  There is no issue 
in this case as to providing an appropriate application form, 
or as to the completeness of the application.  In a letter 
dated in April 2001, the RO advised the veteran of what VCAA 
requires of VA, including the VA's duty to assist him; 
information and evidence needed to establish entitlement to 
the claim; what additional evidence is needed; when and where 
to send the evidence, and who to call if he has any questions 
or needs assistance.  The letter also explained what the RO 
would do to assist the veteran in developing his claim if he 
wanted such assistance.  It advised him that he could provide 
signed authorization forms to permit the release of relevant 
medical evidence from private physicians and treatment 
facilities directly to the RO, but stated that the ultimate 
responsibility to substantiate the claim belongs to the 
veteran.  Later, in July 2001, the RO sent the veteran 
another letter similar to the April 2001 letter.  The July 
2001 letter provided the veteran an update as to what 
information and evidence the RO had obtained to date, and 
advised the veteran again that he could execute authorization 
forms for the direct release to RO any other relevant 
evidence.  The Board accordingly finds that VA has fulfilled 
its duty-to-notify obligations consistent with the VCAA and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
has been satisfied.  In particular, it is noted that all 
records cited by the veteran as relevant to his claim, 
including private physicians' records, service medical 
records, and documentation of treatment at a VA medical 
facility (VAMC), have been obtained and associated with the 
claim folder.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).  




II.  Service Connection for a Low Back Disability, to Include 
Chronic Low Back Pain, Spina Bifida Occulta, and Degenerative 
Arthritis in the Lumbar Spine  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when the disability in question 
is manifested to a compensable degree within a year after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2003).  For instance, arthritis manifested to a degree of 
ten (10) percent from the date of separation would be deemed 
a chronic disease for which presumptive service connection 
can be awarded.  See 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).  

Service connection also may be granted on the basis of 
aggravation of a pre-existing injury or disease by active 
service, which requires a showing that the disability 
increased during such service.  A specific finding that the 
increase in disability is due to the natural process of the 
disease would preclude a finding of service connection.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, the veteran concedes that no disease or 
disability related to the back was noted upon service 
entrance, but maintains that a back injury, incurred in June 
2000 while lifting heavy objects during a Georgia Army 
National Guard units drill, aggravated what he now 
understands is a pre-existing back disease or disorder (in 
the form of spina bifida occulta and degenerative arthritis 
in the lower back).  He now complains of chronic low back 
pain, which he attributes to the June 2000 incident.  See 
veteran's testimony in the transcript of the hearing held in 
June 2003; VA Form 9 dated in July 2002; Statement in Support 
of Claim dated in May 2001; and veteran's sworn statement 
dated in July 2000.  In further support of his claim, the 
veteran submitted (1) two photographs, titled "Checking and 
Counting Primers," and "Guarding the Ammo" which 
apparently depicts him performing the National Guard drill in 
June 2000; (2) a sworn statement from T. W., who purportedly 
witnessed the veteran lifting artillery rounds in the June 
2000 drill and has knowledge of the veteran's reported back 
pain after the drill; and (3) a signed statement from T. P., 
who attested to his knowledge that, during inactive duty 
training in June 2000, the veteran experienced low back pain 
after performing duties as "Ammo Team Chief."        

The Board has reviewed the veteran's service medical records, 
which indicate normal clinical findings for the veteran's 
spine and musculoskeletal system upon entrance.  See 
enlistment medical examination report dated in September 
1983.  Upon enlistment, the veteran himself reported "good 
health," and denied having had bone deformities or back 
pain.  See Report of Medical History dated in September 1983.  
While the veteran is presumed to be sound condition as noted 
on entrance, this presumption is rebuttable when clear and 
unmistakable (that is, obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto, 
and the injury or disorder was not aggravated by service.  
See 38 U.S.C.A. § 1111 (West 2002); see also VAOPGCPREC 3-
2003 (July 16, 2003).  

In 1989, the veteran was noted to have spina bifida occulta 
at the S-1 level of the spine, with normal radiological 
findings for the lumbar spine otherwise.  See X-ray report of 
Radiology Associates of Macon, P.C. (private medical 
institution) dated in June 1989.  Consistent with this 
finding, service medical records contain a treatment note 
dated in December 1990, which states "PMH [prior medical 
history] of spina bifida occulta."
  
The fact that the veteran's spina bifida occulta was noted in 
service raises the question of whether, here, the presumption 
of soundness must be rebutted, inasmuch, as discussed below, 
service connection cannot be granted for a congenital defect 
or disability.  The Board notes that the presumption in this 
case has indeed been rebutted by clear and unmistakable 
evidence, which include an in-service treatment record dated 
in December 1990 referring to a history of spina bifida 
occulta.  The December 1990 treatment record, which 
attributed then-reported lower back pain to spina bifida 
occulta, is the only evidence in the service medical records 
covering active duty periods from 1984 to 1987, and 1990 to 
1991 indicating a back problem.  Moreover, as discussed 
below, there is no medical evidence indicating aggravation of 
spina bifida occulta as a result of National Guard service.  
Accordingly, the Board finds that there is (1) clear and 
unmistakable evidence of pre-existing spina bifida occulta; 
and (2) no evidence that this disability worsened or 
increased in severity during service.  In light of the 
foregoing, the Board concludes that the presumption of 
soundness has been rebutted.       

As for whether whether service connection for the claimed low 
back disability is permissible via diagnosed spina bifida 
occulta, 38 C.F.R. § 4.9 provides that congenital (birth) 
defects are not deemed compensable diseases or injuries.  Dr. 
R. A. B., a private physician and a radiologist, stated in 
two letters dated in June 2003 that the veteran "has a known 
mild [s]pina [b]ifida [o]cculta since birth."  Accordingly, 
service connection is not permissible based upon a finding of 
spina bifida occulta absent evidence that the congenital 
defect became worse during service (the issue of aggravation 
is discussed further below).

As for whether service connection can be awarded here based 
upon either evidence of a direct link between service and 
arthritis in the lumbar spine (or some other back-related 
disease or in-service injury), service medical records are 
silent as to complaints of, treatment for, or diagnosis of a 
back disability, other than the lone treatment note dated in 
December 1990, which apparently attributed low back pain then 
reported to congenital spina bifida occulta.  

The Board also reviewed post-service medical evidence to 
determine whether there is a basis for service connection.  
The first medical evidence of treatment of the back after 
December 1990 is dated in 2000.  An April 2000 VAMC X-ray 
report for the lumbosacral spine provides that the 
"vertebral body heights and intervertebral disc spaces are 
preserved."  No compression fracture was noted.  There was a 
"[s]light accentuation of the lordotic curvature."  The 
pedicles were noted to be intact, and there was a rudimentary 
disc at S1-S2, as well as incomplete fusion of the posterior 
neural arch of S1.  The VA examiner concluded that the X-rays 
showed an "abnormality" in the lumbar spine, and that 
further attention was needed.   

In July 2000, the veteran had a CT (computerized tomography) 
scan of the lumbar spine at VAMC.  The CT scan report 
provides that there were no fractures, bony destructive 
processes, or paravertebral soft tissue masses.  Mild 
degenerative, osteoarthritic changes were noted in the facet 
joints.  Intervertebral discs appeared normal, and there were 
no findings indicative of disc herniation, bony central 
spinal stenosis, or neural foraminal narrowing.  The final 
diagnosis was a "normal" finding for the lumbar spine.  
There is no opinion as to whether the arthritis might have 
had its onset during active service.  

Later in July 2000, the veteran was again examined at VAMC.  
The examination notes provide that the veteran "appeared to 
be in mild pain and discomfort."  An examination resulted in 
no findings of a deformity or tenderness in the lumbar spine.  
Flexion of the lumbar spine was noted at 60 to 70 degrees; 
extension was at 20 to 30 degrees; the veteran "rotate[d] 
well to the side."  No motor weakness or sensory deficit was 
noted in the extremities.  Deep tendon reflexes were +1 at 
both sides.  The veteran was observed standing on his toes 
and heels.  The examiner concluded that the veteran has 
chronic low back pain secondary to spina bifida.  There is no 
opinion as to whether spina bifida could have worsened during 
service.  

In treatment notes dated in October 2000, a VA examiner 
documented the presence of mild spondylosis of the 
lumbosacral spine.
The record also contains several recent Georgia Army National 
Guard records, medical and non-medical.  A report of a 
National Guard fitness-for-duty medical examination dated in 
March 2001 noted tenderness in the paravertebral L-5 area, 
with decreased range of motion (flexion was at 40 degrees).  
It documented a history of symptomatic spina bifida occulta.  
The veteran was diagnosed with lumbosacral pain and was 
advised not to lift any objects heavier than 30 pounds.  The 
veteran was determined unqualified for retention.  (Later, in 
a memorandum to the State Medical Review Board dated in April 
2001, Commander T. P. recommended that the veteran be 
discharged from the National Guard in light of the findings 
in the March 2001 fitness-for-duty examination.)  There is no 
opinion as to whether spina bifida occulta worsened due to 
service in the National Guard, nor any discussion as to 
arthritis in the lower back.   

The record also contains two letters, both dated in June 
2003, from Dr. R. A. B., a radiologist.  In his first letter, 
the doctor stated that he first examined the veteran in May 
2003.  The letter discusses lumbar spine X-ray findings from 
July 2002, which "revealed a mild rotation to L3-L4 
vertebrae, [s]acroilitis and a mild narrowed L5-S1 disk with 
[s]pina [b]ifida at L5 area and a mild [l]umbar 
[a]rthritis."  The letter further indicates that an MRI scan 
was completed in July 2002, which revealed no additional 
information.  The veteran was noted to have had radiculopathy 
and loss of bowel control in July 2002.
   
Dr. R. A. B.'s second letter states that the veteran "has a 
[known] mild [d]egenerative [l]umbar [a]rthritis that is 
evidenced by [the veteran] complaining of muscle spasms, 
muscle stiffness, and chronic low back pain that was possibly 
aggravated by lifting heavy objects while in the military.  
Also, [the veteran] has a known [s]pina [b]ifida [o]cculta 
since birth and both of these conditions have prevented him 
from performing military duty in 2001 and was discharged with 
back pain."  

The only post-service evidence making even a minimal 
connection between the claimed low back disability and 
service is Dr. R. A. B.'s second letter dated in June 2003, 
discussed above.  The Board, however, must balance Dr. R. A. 
B.'s less-than-definitive statement that the veteran's lumbar 
spine arthritis "possibly" became aggravated by National 
Guard service against other more extensive, and more 
definitive, medical evidence attributing reported pain to 
spina bifida, and the lack of any other medical evidence 
specifically documenting aggravation of any back disability 
during active service.  In fact, Dr. R. A. B. himself said in 
the same letter that spina bifida occulta and arthritis 
together apparently resulted in the veteran's discharge from 
the National Guard due to reported back pain, which further 
weakens his opinion about "possible" aggravation of 
arthritis in service.  Moreover, Dr. R. A. B.'s report is 
silent as to whether there is objective medical evidence of a 
worsened or aggravated back condition attributable to 
service.  

The Board also inquired whether presumptive service 
connection for arthritis is permissible here.  As discussed 
above, presumptive service connection may be awarded for 
arthritis based upon medical evidence documenting 
manifestation of the disease to a degree of ten (10) percent 
within one year following discharge from active duty.  The 
first medical evidence of record documenting degenerative 
arthritis in the back is dated in 2000, which is well beyond 
the one-year presumption period following the veteran's 
discharge from the federal armed forces in 1991.     

Finally, the Board notes that statements submitted by 
National Guard personnel attesting to their personal 
knowledge of the incident in June 2000 during which the 
veteran purportedly injured his back lifting artillery do not 
constitute competent medical evidence linking service to the 
claimed disability.  While it may be true that the veteran 
felt back pain in June 2000 after loading and unloading 
artillery, and the veteran believes that this incident 
aggravated a pre-existing back disability, these facts are 
not medical evidence of either an in-service injury or 
aggravation of a pre-existing disease or disorder, which the 
Board requires to award service connection. 


ORDER

Service connection for a low back disability, to include 
chronic low back pain, spina bifida occulta, and arthritis in 
the lumbar spine, is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



